IN THE UTAH COURT OF APPEALS

                                       ‐‐‐‐ooOoo‐‐‐‐

American Fork City,                         )           PER CURIAM DECISION
                                            )
       Plaintiff and Appellee,              )             Case No. 20110852‐CA
                                            )
v.                                          )                   FILED
                                            )               (December 6, 2012)
Steven M. Hulet,                            )
                                            )              2012 UT App 343
       Defendant and Appellant.             )

                                           ‐‐‐‐‐

Fourth District, American Fork Department, 101101137
The Honorable Thomas Low

Attorneys:      Steven M. Hulet, Highland, Appellant Pro Se
                James Hansen and Timothy G. Merrill, Pleasant Grove, for Appellee

                                           ‐‐‐‐‐

Before Judges Orme, Thorne, and Roth.

¶1   Steven M. Hulet appeals his convictions of criminal trespass and violation of
American Fork City’s door‐to‐door solicitation ordinance, both infractions. We affirm.

¶2     Hulet asserts that the district court violated his right to a trial by jury by
conducting a bench trial against Hulet’s expressed desire to have a jury trial. This court
has previously established that a bench trial in a case involving only infractions does
not violate a defendant’s right to a trial by jury under the federal constitution because
an infraction carries no prison term. See West Valley City v. McDonald, 948 P.2d 371, 375
(Utah Ct. App. 1997). Hulet argues, however, that a bench trial under such
circumstances violates a defendant’s right to a trial by jury under Article 1, Section 12,
of the Utah Constitution. Hulet has failed to adequately brief this state constitutional
issue. See State v. Tiedemann, 2007 UT 49, ¶ 37, 162 P.3d 1106 (discussing the procedure
for advancing a state constitutional claim and noting that the “mere mention of state
provisions” is insufficient to brief a state constitutional argument); Utah R. App. P.
24(a)(9). Accordingly, because Hulet does not adequately brief the state constitutional
argument, we do not address it.

¶3     Hulet next asserts that his right to due process was violated when the district
court allowed American Fork to file an amended information reducing the charges from
misdemeanors to infractions. Hulet fails to adequately brief the issue. An issue is
inadequately briefed “when the overall analysis of the issue is so lacking as to shift the
burden of research and argument to the reviewing court.” State v. Thomas, 961 P.2d 299,
305 (Utah 1998); see also State v. Honie, 2002 UT 4, ¶ 67, 57 P.3d 977 (“On appeal, the
appellant is required to clearly define the issues and provide accompanying argument
and authority; a reviewing court is not simply a depository in which the appealing
party may dump the burden of argument and research.”). Here, Hulet broadly asserts
that he was prejudiced by the amended information because the amendment of the
charges to infractions deprived him of the right to a trial by jury. However, Hulet
provides no case law or analysis to support his broad assertion, especially in light of
existing case law that has previously rejected such an argument. See South Ogden City v.
Hartigan, 2000 UT App 149U (mem.) (per curiam) (rejecting appellant’s argument that
South Ogden City had “violated his constitutional rights by amending the charge to an
infraction so as to deprive him of his right to a jury trial”); see also West Valley City v.
McDonald, 948 P.2d 371, 374 (Utah Ct. App. 1997) (upholding the trial court’s decision to
allow the prosecutor to reduce the charge from a class C misdemeanor to an infraction
because “[b]y accepting the amended information before trial, the trial court in effect
agreed not to consider jail time as a possible sentence for McDonald”). Accordingly, we
decline to consider this inadequately briefed issue.

¶4      Finally, Hulet argues that the district court erred in denying his motion to
compel the production of recordings that the investigating officer made during his
interviews of Hulet at the scene. Hulet claims that the recordings contain exculpatory
evidence because they would demonstrate exactly what Hulet told the investigating
officer and that the officer lied in his police report and ultimate testimony. The server
that contained the recordings crashed, thereby preventing ready retrieval of the
recordings from the server. Testimony revealed that it was possible that the recordings
might be retrievable from the crashed server or a back‐up server. However, the
recovery attempt would take a technician one to two weeks of full‐time work to retrieve




20110852‐CA                                  2
the data and, even then, it might still be corrupted and unusable. “[T]rial courts have
broad discretion in matters of discovery.” State v. Tanner, 2011 UT App 39, ¶ 5, 248 P.3d
61. Here, the district court denied the motion, in part because Hulet never explained the
relevance of the evidence by identifying the portions of the officer’s testimony he
claimed were false. Furthermore, Hulet never testified at trial. Accordingly, there is no
record of how the testimony of the officer and Hulet would have differed. As a
consequence, Hulet has failed to show that in balancing the need for the evidence
against the cost and uncertainty of retrieval, the district court abused its discretion.

¶5    Affirmed.1




____________________________________
Gregory K. Orme, Judge




____________________________________
William A. Thorne Jr., Judge




____________________________________
Stephen L. Roth, Judge




      1
         Hulet also briefly argues that the loss of the evidence constituted spoliation.
However, Hulet did not adequately brief that issue; accordingly, we decline to consider
it. See State v. Thomas, 961 P.2d 299, 305 (Utah 1998). Furthermore, to the extent that
Hulet asserts arguments in his reply brief that were not raised or not adequately briefed
in his opening brief, such as sufficiency of the evidence, we do not consider them. See
Coleman v. Stevens, 2000 UT 98, ¶ 9, 17 P.3d 1122 (stating that “we do not generally
consider arguments raised for the first time in the reply brief”).




20110852‐CA                                 3